Citation Nr: 1439381	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  14-17 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel

INTRODUCTION

The Veteran served on active duty from August 1951 to August 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Affording the Veteran the benefit of the doubt, tinnitus had its onset during active duty service.


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

II.  Service Connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

The Veteran seeks entitlement to service connection for tinnitus.  He reports that his military occupational specialty (MOS) was field artilleryman and that he has experienced tinnitus ever since exposure to acoustic trauma in service.  The Veteran's DD 214 indicates that his most significant duty assignment was Su Btry 11th FaBn.  

The Veteran was afforded a VA medical examination in July 2012.  The examiner noted that the Veteran was a truck mechanic and that he noticed hearing problems in the military.  The examiner reported that the Veteran's MOS was consistent with noise and rendered the opinion that the Veteran's hearing loss was as likely as not related to his active service.  Specific to tinnitus, the Veteran reported intermittent, unilateral tinnitus to the left ear.  The onset was while serving in Japan.  It occurred about once a month for a few seconds.  He described the tinnitus as "ringing."  The examiner reported that although hearing loss and tinnitus were commonly present together they are not necessarily mutually occurring and have varying causes to include certain medications, stress, anxiety, nicotine, sodium, excessive caffeine, etc.  Hearing loss does not cause tinnitus or vice versa.  The examiner rendered the opinion that the Veteran's tinnitus was less likely than not caused by or a result of military noise exposure because the Veteran experienced tinnitus once per month for a few seconds and that this was not indicative of noise-induced tinnitus.

Based on a review of the evidence, entitlement to service connection for tinnitus is warranted.  The Veteran was exposed to loud noise in service.  His DD 214 indicates that he was assigned to a Field Artillery Battalion and a VA examiner reported that his MOS was consistent to exposure to noise.  The VA examiner opined that the Veteran's tinnitus is not related to exposure to loud noise in service because the Veteran's tinnitus was experienced once per month for a few seconds and this was not indicative of noise-induced tinnitus.  In contrast, the Veteran has competently and credibly reported that the onset of his tinnitus was in service and has continued since then.  See Charles v. Principi, 16 Vet. App. 370 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation).  As the Veteran was exposed to loud noise in service, has competently and credibly stated that tinnitus started in service and has continued since that time (regardless of the frequency), the evidence is at least in equipoise regarding whether the Veteran's tinnitus is related to active service, service connection for tinnitus is granted.

	
ORDER

Service connection for tinnitus is granted.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


